       Case 2:09-cr-00181-HB Document 39 Filed 06/22/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :           CRIMINAL ACTION
                                        :
             v.                         :
                                        :           NO. 09-181
MIKELL NESBITT                          :


                               MEMORANDUM

Bartle, J.                                          June 22, 2020

           The Court has before it the emergency motion of

defendant Mikell Nesbitt to suspend or reduce sentence under

18 U.S.C. § 3582(c)(1)(A).

                                    I

           On October 28, 2008, defendant pled guilty to two

separate gunpoint robbery charges in the Court of Common Pleas

of Philadelphia County.     Subsequently, on November 24, 2009,

defendant pled guilty in this court to one count of being a

convicted felon in possession of a firearm in violation of

18 U.S.C. § 922(g).    This court sentenced him to 84 months

imprisonment to be followed by three years of supervised

release.   His sentence was imposed consecutively to his state

court sentence of 96 months.      Our Court of Appeals confirmed

defendant’s federal conviction and sentence.        See United States

v. Nesbitt, No. 09-4512 (3d Cir. Mar. 18, 2011).         Defendant has

served the entirety of his state sentence and began his federal

sentence on November 2, 2016.      He informs this court that his
       Case 2:09-cr-00181-HB Document 39 Filed 06/22/20 Page 2 of 9



“current release date is set for October 19, 2022” and that

while he could not obtain the exact date, “he believes” he is

“eligible for a halfway housing” in February 2021.          Defendant is

currently serving his sentence at the Federal Correctional

Institution in Fairton, New Jersey.

                                   II

          Defendant’s emergency motion to suspend or reduce

sentence relies on section 3582(c)(1)(A)(i) as recently amended

by the First Step Act.    It provides, in relevant part:

          The court may not modify a term of imprisonment once
          it has been imposed except that—

          (1)    in any case—
                (A)   the court, upon motion of the
                Director of the Bureau of Prisons, or
                upon motion of the defendant after the
                defendant has fully exhausted all
                administrative rights to appeal a
                failure of the Bureau of Prisons to
                bring a motion on the defendant’s behalf
                or the lapse of 30 days from the receipt
                of such a request by the warden of the
                defendant’s facility, whichever is
                earlier, may reduce the term of
                imprisonment (and may impose a term of
                probation or supervised release with or
                without conditions that does not exceed
                the unserved portion of the original
                term of imprisonment), after considering
                the factors set forth in section 3553(a)
                to the extent that they are applicable,
                if it finds that—
                      (i) extraordinary and compelling
                      reasons warrant such a reduction
                      . . .




                                   -2-
       Case 2:09-cr-00181-HB Document 39 Filed 06/22/20 Page 3 of 9



                and that such reduction is consistent
                with applicable policy statements issued
                by the Sentencing Commission.

            Defendant has exhausted his administrative remedies,

and we turn first to the elements that a defendant must meet

under section 3582(c)(1)(A)(i) to obtain a reduction in

sentence.   It provides that a court may order compassionate

release for “extraordinary and compelling reasons” but only if

the reduction in sentence is “consistent with applicable policy

statements of the Sentencing Commission.”

            Congress has also enacted 28 U.S.C. § 994(t) which

provides:

            The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a
            list of specific examples. Rehabilitation of
            the defendant alone shall not be considered
            an extraordinary and compelling reason.

The application note 1(A) of section 1B1.13 of the Sentencing

Guidelines explains that “extraordinary and compelling reasons”

exist where the defendant is:      (1) “suffering from a terminal

illness” including among others “advanced dementia”;

(2) “suffering from a serious physical or medical condition”;

(3) “suffering from a serious functional or cognitive

impairment”; or (4) “experiencing deteriorating physical or


                                   -3-
       Case 2:09-cr-00181-HB Document 39 Filed 06/22/20 Page 4 of 9



mental health because of the aging process.”        The latter three

grounds also require that the impairment “substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”

                                   III

          Defendant asserts that there exist “extraordinary and

compelling reasons which warrant” a sentence reduction because

the COVID-19 pandemic presents a danger to his health, his

release date is near, and that he is “not a danger to the

community, and has ample family/employment support.”          With

respect to the pandemic, defendant provides extensive

information about the potential dangers to those in prison

facilities who cannot engage in the social distancing or take

other salutary measures necessary to mitigate the spread of

coronavirus.

          Defendant maintains that his “serious health issues

involving high blood pressure” present extraordinary and

compelling reasons for compassionate release.         He states that he

was recently “taken to the prison infirmary when he had a fever,

was unable to feel most of the left side of his body and had

difficulty walking.”    Defendant also argues that his “medical

condition is inaccurately described” in the Warden’s letter

denying his request for compassionate release.         He maintains

                                   -4-
       Case 2:09-cr-00181-HB Document 39 Filed 06/22/20 Page 5 of 9



that he has been “ignored for weeks at a time when [he]

complain[ed] of medical problems.”       He claims that he has

“reported vision problems, numbness and pain left side of

body/arm, hypertension, dizziness, pressure in head, and chronic

depression.”    According to the defendant, while he was

prescribed “multiple medications” by the prison medical staff,

he “still is dealing with the aforementioned health issues.”                He

further states that he is “frightened his health is in jeopardy,

especially in light of the Coronavirus outbreak.”

             The Government disputes defendant’s characterization

that his medical conditions are as serious as he claims.              The

Government maintains that the defendant’s medical conditions are

“well controlled in BOP custody” and “[b]ased on a review of the

defendant’s medical records, he does not present any conditions

that” would place him at a “higher risk for severe illness from

COVID-19.”   The Government also notes that, “during a medical

examination on April 21, 2020, no fever or related symptoms were

observed.”   According to the Government, the “defendant does not

present any of the health or family circumstances . . . instead

presents a concern only based on the risk of acquiring COVID-19

in the prison environment.”

          While the CDC lists “pulmonary hypertension” as a

potential COVID-19 risk factor, the defendant’s most recent

medical evaluations from April 2020 indicate that defendant does

                                   -5-
       Case 2:09-cr-00181-HB Document 39 Filed 06/22/20 Page 6 of 9



not have such a condition.     It states that defendant has

“primary (essential) hypertension.”       Furthermore, his

hypertension was described as “mild” and he was prescribed two

medications for the condition.      With respect to the defendant’s

left-side body pain, the BOP medical records state that the

defendant had several appointments scheduled with BOP medical

staff to address his pain, but he did not show up for any of the

appointments.

           The Court is, of course, mindful of the devastating

worldwide pandemic and the special dangers the highly contagious

coronavirus poses for the defendant and all others in prison.

However, the COVID-19 pandemic does not warrant the release of

every federal prisoner with health conditions that make them

more susceptible to the disease.      See United States v. Roeder,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020).         While the

defendant claims that, “multiple cases of COVID-19 have been

reported inside his prison facility,” defendant’s personal

medical conditions seem controlled and appropriately managed by

the BOP.   The BOP, including Fairton, has in place protocols to

deal with this disease and the Attorney General has issued two

directives to the BOP concerning early release of inmates, which

the BOP is following.

           Based on the current record, defendant has not

established that his high blood pressure and related medical

                                   -6-
       Case 2:09-cr-00181-HB Document 39 Filed 06/22/20 Page 7 of 9



conditions constitute a serious medical condition as defined in

the Sentencing Guidelines.     The serious medical condition under

the Sentencing Guidelines must be an impairment which

“substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.”

Defendant clearly does not meet this requirement.

           Even if he has the requisite serious medical

condition, the Court’s analysis does not end here.          Section

3582(c)(1)(A) requires the Court to consider the “factors set

forth in section 3553(a) to the extent they are applicable”

before the Court may reduce his sentence.        These factors include

the need to:   “reflect the nature and circumstances of the

offense and the history and characteristics of the defendant”;

“reflect the seriousness of the offense”; “promote respect of

the law”; and “afford adequate deterrence to criminal conduct.”

          In this regard, defendant claims that he should be

granted compassionate release because his release date is near.

He asserts that he “has served the majority of his sentence and

for purposes of release has been rehabilitated.”         He reports

that at the time of the filing, he has been in custody “for

slightly over 11.5 years on a combined 15 years sentence

(8 years on Commonwealth case and 7 years on Federal case).”          He

states that he “has served his sentence(s) without incident and

                                   -7-
       Case 2:09-cr-00181-HB Document 39 Filed 06/22/20 Page 8 of 9



has been a model prisoner.”     While the court applauds defendant

for any strides he has made toward rehabilitation, these factors

alone do not allow for his release.        Under 28 U.S.C. § 994(t),

Congress has made it clear:     “[r]ehabilitation of the defendant

alone shall not be considered an extraordinary and compelling

reason” for compassionate release.

          Defendant also argues that compassionate release will

not offend the factors favoring a reduction of sentence under

§3553(a) because “[h]e is not any danger to society and has a

support system in place if released.”        He reports that he has

“multiple children, a wife and many friends and family waiting

to support him.”   While this Court accepts defendant’s

representation that he has family support and has made efforts

towards rehabilitation, this alone does not outweigh other

section 3553(a) factors which support the need for him to serve

the sentence imposed.

          This Court cannot ignore the seriousness of

defendant’s violent crimes.     As noted above, defendant committed

two gunpoint robberies in October 2008.        When law enforcement

executed a search warrant at his house, it found a gun that he

had stolen from an acquaintance and a ballistic vest.          These

crimes are of a serious nature and underscore the danger

defendant poses to the community.        Defendant has not provided

any evidence to suggest otherwise.        Releasing defendant now

                                   -8-
       Case 2:09-cr-00181-HB Document 39 Filed 06/22/20 Page 9 of 9



would not appropriately reflect the nature and circumstances of

his offenses, promote just punishment, or afford adequate

deterrence to criminal conduct.      See section 3553(a).

           The Court, taking all the relevant facts into account,

finds that Mikell Nesbitt has not established extraordinary and

compelling reasons that warrant his entitlement to compassionate

release.   Accordingly, the Court will deny the emergency motion

of defendant to suspend or reduce sentence under 18 U.S.C.

§ 3582(c)(1)(A).




                                   -9-
